Citation Nr: 1216021	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  06-09 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent for service-connected diabetes mellitus, type II.   

2.  Entitlement to an initial compensable rating for service-connected hypertension.

3.  Entitlement to an initial compensable rating for service-connected diabetic nephropathy/nephritis.

4.  Entitlement to an initial compensable rating for service-connected erectile dysfunction.

5.  Entitlement to an effective date earlier than June 13, 2005 for the award of service connection for diabetes mellitus with hypertension, nephropathy/nephritis and erectile dysfunction.




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1969 to August 1971.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an October 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

Procedural history

Initial rating claims

In the above-referenced October 2005 rating decision, the RO awarded the Veteran service connection for diabetes mellitus, hypertension, nephropathy and erectile dysfunction.  The RO assigned a 20 percent disability rating for diabetes, and noncompensable disability ratings for hypertension, nephropathy and erectile dysfunction, all effective June 13, 2005.  The Veteran disagreed with each of these initial ratings, and duly perfected this appeal.

In February 2010, the Board remanded the Veteran's initial rating claims for additional evidentiary development.  Such was achieved, and the Appeals Management Center (AMC) readjudicated the Veteran's claims in an October 2011 supplemental statement of the case (SSOC).  The Veteran's claims file has been returned to the Board for further appellate review.

Effective date claim

As noted above, the RO awarded the Veteran service-connection for diabetes with hypertension, nephropathy and erectile dysfunction in an October 2005 decision, and assigned an effective date of June 13, 2005 for the award.  Notably, the Veteran specified in his November 2005 notice of disagreement that "[m]y diabetes started in 1983, therefore my rating should be effective 6/13/04" instead of June 13, 2005.  This statement clearly shows an intent to appeal the RO's assigned effective date for the award of service connection.  To date, the RO has not issued a statement of the case (SOC) addressing this matter.

Issues not on appeal

In July 2006, the RO awarded the Veteran service connection for peripheral neuropathy of the right and left lower extremities, each rated 10 percent disabling, effective February 8, 2006.

In August 2008, the RO awarded the Veteran service connection for nonproliferative diabetic retinopathy.  The RO rated this disability noncompensably disabling, and assigned an effective date of July 18, 2007.

In July 2011, the RO awarded the Veteran service connection for ischemic heart disease, with an initial evaluation of 30 percent effective July 20, 2010.

Finally in January 2012, the RO awarded the Veteran service connection for posttraumatic stress disorder (PTSD), rated 50 percent disabling, effective September 2, 2009; peripheral vascular disease (PVD) of the right leg, status post amputation below the knee, rated 100 percent disabling effective June 27, 2010, and 40 percent disabling from November 1, 2011; and PVD of the left leg, rated 40 percent disabling from June 27, 2010, noncompensably disabling from August 30, 2010, and 20 percent disabling from March 11, 2011.  The RO also awarded the Veteran a total disability rating based on individual unemployability (TDIU), effective November 1, 2011; basic eligibility to Dependents' Educational Assistance, effective October 1, 2011; special monthly compensation (SMC) based on housebound criteria, effective October 1, 2010 to October 31, 2011; SMC for anatomical loss of the right lower extremity below the knee, effective October 1, 2010; and automobile and adaptive equipment, effective October 1, 2010.  The RO denied the Veteran's claims for SMC based on aid and attendance, and entitlement to specially adapted housing.  

To the Board's knowledge, the Veteran has not disagreed with any of these decisions, initial ratings, staged ratings, or effective dates.  Such matters are therefore not currently in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Board regrets having to remand the Veteran's appeal for a second time. However, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law.

Initial rating claims

VA last underwent a diabetes mellitus examination at the VA in June 2010.  In recent correspondence, the Veteran's representative asserted that the Veteran's diabetes has now worsened in severity to the point that it caused him to have to have his right leg amputated below the knee.  See the Veteran's January 12, 2012 Written Brief Presentation, page 2.  Indeed, the medical evidence of record demonstrates that the Veteran had his right leg amputated in October 2010, four months after his last VA examination for diabetes.  Although service connection for PVD of the right leg, status post amputation, has already been established as secondary to the Veteran's diabetes [see the RO's January 2012 rating decision], the fact that diabetes caused or aggravated an additional disability requiring amputation at a time after his last VA examination suggests that a worsening in severity of diabetes may in fact have occurred since that examination.

Pertinently, the Veteran has also asserted that his blood pressure has worsened to the point where his systolic pressure is now over 200.  See the Veteran's November 7, 2011 handwritten statement, page 1 [indicating blood pressure readings of 205/120, 216/86, and 202/91].  

Although a new VA examination is not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], the United States Court of Appeals for Veterans Claims has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482   (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In light of the fact that the last VA examination for diabetes took place before the Veteran's leg required amputation, and in light of the Veteran's competency to attest to his own observed increased blood pressure readings, the Board finds that a remand is necessary to assess the current severity of the Veteran's diabetes mellitus, as well as the severity of his related secondary conditions at issue in this appeal, which include hypertension, nephropathy, and erectile dysfunction.

Effective date claim

As noted in the Introduction above, the Veteran has filed a timely notice of disagreement with the RO's assigned June 13, 2005 effective date for the award of service connection for diabetes mellitus, hypertension, nephropathy and erectile dysfunction.  See the Veteran's November 2005 Statement in Support of Claim [indicating that his diabetes started in 1983 and that his rating should therefore be effective June 13, 2004, one year before the date of his original claim].  A SOC pertaining to that matter has not been issued by the RO. 

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  So it is in this case.  Accordingly, this case is remanded so that the RO or AMC may issue a SOC on the issue of entitlement to an effective date earlier than June 13, 2005 for the award of service connection for diabetes mellitus, hypertension, nephropathy and erectile dysfunction.

Readjudication

The Board adds that recent review of the Veteran's Virtual VA electronic claims demonstrated that a large number of medical documents related to the Veteran's diabetes and/or conditions secondary to diabetes were in fact in existence, but not associated with either the electronic file or with the Veteran's physical claims folder.  The Board requested the RO send the Board any existing temporary files containing such records.  These files have been sent to the Board from the RO, and contain a large number of medical records, procedural documents, and adjudicative ratings decisions.  They are now associated with the Veteran's physical claims folder.  

It is unclear whether the AMC had an opportunity to review these additional medical records prior to readjudicating the Veteran's initial rating claims in October 2011.  Notably, these additional medical records contain a January 2009 VA diabetes mellitus examination that remained unreferenced in the October 2011 SSOC.  In any event, the Board wishes to make clear that readjudication of the Veteran's present appeal must include review of all the relevant evidence of record, to include all relevant evidence located in the temporary folders now associated with the Veteran's physical claims folder, as well as any relevant evidence that may be added to the Veteran's electronic claims folder. 

Accordingly, the case is REMANDED to the Veterans Benefits Association (VBA) for the following action:

1.  VBA should contact the Veteran and request that he identify any additional medical treatment he has received for his diabetes, hypertension, nephropathy/nephritis, and erectile dysfunction.  VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  The RO should then schedule the Veteran for a physical examination to determine the current severity of his service-connected diabetes mellitus.  The Veteran's VA claims folder and a copy of this REMAND should be made available to, and should be reviewed by the examiner.  The examiner should specifically determine whether the Veteran's diabetes requires treatment with insulin, restricted diet, and/or regulation of activities, and whether the diabetes manifests in ketoacidosis or hypoglycemic reactions requiring hospitalization three times a year or less, or weekly or bi-monthly visits to a diabetic care provider.  Any complications caused or aggravated by the Veteran's diabetes should be specifically identified, and an assessment as to the current nature and severity of each complication should be included in the examination report.

In particular, the examiner should provide a detailed report assessing the current severity of the Veteran's service-connected hypertension, nephropathy/nephritis and erectile dysfunction.  With respect to hypertension, the examiner should indicate whether the Veteran's diastolic pressure is predominately 130 or more, 120 or more, 110 or more, or 100 or more.  The examiner should also indicate whether the Veteran's systolic pressure is predominately 200 or more, or 160 or more. 

With respect to nephropathy/nephritis, all tests and studies indicated by the diagnostic criteria for rating renal dysfunction are to be performed, including evaluation of renal function by urinalysis with special test for microalbuminuria, blood urea nitrogen (BUN), and creatinine (Cr).  If such testing is best suited to be performed during a separate VA kidney examination, such should be scheduled.  

With respect to erectile dysfunction, the examiner should note the presence of any penile deformity.  

A report should be prepared and associated with the Veteran's VA claims folder.

3.  VBA should evaluate the evidence of record, and issue a statement of the case (SOC) to the Veteran and his representative regarding his claim of entitlement to an effective date earlier than June 13, 2005 for the award of service connection for diabetes mellitus, hypertension, nephropathy and erectile dysfunction.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.  38 C.F.R. § 20.302(b) (2011). 

4.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, VBA should review all the relevant evidence of record, and readjudicate the Veteran's initial rating claims on appeal, to include consideration of whether staged ratings are appropriate pursuant to Fenderson v. West, 12 Vet. App. 119 (1999).  If the claims are denied, in whole or in part, the RO should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


